COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00223-CR

Ex parte Catlin Wayne Briscoe            §    From the 89th District Court

                                         §    of Wichita County (182,663-C)

                                         §    October 8, 2015

                                         §    Opinion by Justice Gabriel

                                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

order denying habeas relief is reversed and this case is remanded to the trial

court to set a reasonable bail; to determine what conditions, if any, should be

imposed; and to allow the State and Catlin Wayne Briscoe to present any

additional evidence or argument that the trial court deems relevant to each of the

factors discussed in the opinion.

      It is further ordered that the State shall bear the costs of this appeal, for

which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel